Citation Nr: 1536581	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

2.  Entitlement to service connection for a right ankle disability, claimed as swelling.

3.  Entitlement to service connection for a left ankle disability, claimed as swelling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1967 to October 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a July 2014 decision, the Board remanded the above claims and a claim for service connection of scars related to lung surgery, and denied claims for service connection of hypertension and Bell's palsy and for increased ratings for bilateral hearing loss and tinnitus.  Those denials are final, and the issues no longer on appeal.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

With regard to the remanded issues, in an April 2015 decision the Appeals Management Center (AMC) in Washington, DC, issued a rating decision granting service connection for scars of the left mid-back and flank, rated 20 percent disabling effective April 20, 2009.  The Veteran has not appealed any aspect of this full grant of the benefit sought on appeal, and so the matter is no longer before the Board.  The remaining appellate issues are as listed above.

The Veteran had requested a hearing before a Veterans Law Judge in December 2010, to be held at the RO.  He withdrew that request in August 2011 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  BPH was not first manifested on active duty, and is not otherwise related to any disease or injury in service.

2.  There is no currently diagnosed disability of either the left or right ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection of BPH are not met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection of a right ankle disability are not met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection of a left ankle disability are not met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  The Board notes that in compliance with the July 2014 remand, updated VA records were associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in August 2014, in full compliance with the Board's July 2014 remand directives.  The examiner reviewed the claims file and examined the Veteran.  He made all necessary clinical findings, and rendered requested nexus opinions with supporting rationales based on an accurate factual history.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for VA purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Certain additional diseases are presumed service-connected when diagnosed in an herbicide-exposed Veteran within an applicable presumptive period, and manifested to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  No claimed or diagnosed condition is among those listed under either presumption, however.  Specifically, BPH is not a listed condition; prostate cancer, which is not diagnosed, is listed as presumptively related to service in herbicide-exposed Veterans. The Veteran may still show actual causation, regardless of the applicability of the presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	BPH

The Veteran alleges that his diagnosed BPH, claimed as an enlarged prostate gland, is related to service based on exposure to herbicides; the Board has additionally noted the presence of symptomatology in service treatment records which may indicate the presence of the condition on active duty.

With regard to herbicide exposure, no actual exposure is alleged or shown.  The Veteran does not report he was involved in spraying herbicides, or that his ship or person was actually sprayed.  Further, the Veteran may not be presumed to have been exposed to the chemical in Vietnam.  Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed.  Service in Vietnam includes those with "boots on the ground" and those who served in the offshore waters, interpreted as the "brown water," meaning inland waterways and certain coastal waters.  38 C.F.R. § 3.307(a)(6)(iii); Gray v. McDonald, 27 Vet. App. 313 (2015).  While the Veteran's ship, the U.S.S. Theodore E. Chandler (DD-717) cruised off the coast of Vietnam in gunfire support roles while the Veteran was aboard, and approached close enough to shore to come under artillery fire, the official ship's record does not show that it entered any inland waterway as recognized by VA.  The Veteran does not allege such entry, nor does he state he stepped foot in Vietnam at any time; the presumption of exposure is not applicable.  

Additionally, upon consideration of a nexus between the currently diagnosed BPH and in-service symptomatology, the Board finds that service connection is not warranted.  Service treatment records reveal repeated treatment for acute symptoms such as dysuria, urethral discharge, and general groin pain.  Diagnoses of lymphadenitis and sexually transmitted diseases were made, and treatment with antibiotics was undertaken.  The conditions then appear to have resolved completely.  The separation examination in September 1971 notes no current clinical problems, and the treatment records themselves fall silent for each condition following treatment.  At no time was a prostate-specific condition diagnosed.  Moreover, the Veteran has not alleged that his symptoms continued.

The August 2014 VA examiner noted this accurate history of in-service complaints, as well as the onset of BPH in 2004.  He concluded that a nexus between service and current disability was less likely than not.  Not only did the in-service conditions resolve without residuals long before BPH was diagnosed, BPH is "medically unrelated" to the in-service diagnoses.  

This is the sole competent opinion on a nexus; the Veteran has expressed his own belief in a relationship between service and BPH, but this subject lies outside his training, knowledge, and experience.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for BPH is not warranted.

	Ankles

In the absence of a current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has competently and credibly reported periodic swelling of both the left and right ankle, no actual condition of either ankle is diagnosed.  Swelling is, in other words, a symptom of some other condition, and not a disability in and of itself.

The Veteran did sustain ankle injuries in service; twice, in May 1969 and August 1969, twisting injuries of an ankle are noted.  However, no residuals of such are reported in service records after periods of treatment, and no ankle problems are noted at the September 1971 separation examination.

Post service records show an isolated February 2007 report of treatment for a right ankle sprain, but again this appears to have healed without residual.  No chronic treatment or complaints are noted in VA records.  

The Veteran has reported intermittent swelling of the ankles, particularly at the end of the day, but describes no functional impairment due to such.  At the August 2014 VA examination, he specifically denied any ankle symptoms, and instead reported more general lower extremity swelling.  He takes a diuretic for such; the Board notes the Veteran has long-standing hypertension, which is not service-connected.

The examiner concluded after examination and review of the claims file that there are no current ankle disabilities.  Clinical examination was normal, and the Veteran denied any functional problems.  Accordingly, service connection cannot be awarded.


ORDER

Service connection for BPH is denied.

Service connection for a right ankle disability, claimed as swelling, is denied.

Service connection for a left ankle disability, claimed as swelling, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


